                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-19-05004-GF-JTJ

              Plaintiff,                   VIOLATION:
                                           6564615
       vs.                                 Location Code: M13

  VIJAY B. CHANWALA,                       ORDER

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $40 fine and $30 processing fee for violation 6564615 (for a total of $70), and for

good cause shown,

      IT IS ORDERED that the $70 fine ($40 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 6564615.

      IT IS FURTHER ORDERED that the bench trial scheduled for April 4,

2019, is VACATED.

      DATED this 1st day of April, 2019.
